The first exception raises the question of the sufficiency of the description of the complainant's official character as set forth in the complaint. If it sufficiently appears that the complainant was a special constable appointed in accordance with Pub. Laws R.I. cap. 508, § 12, June 25, 1875, then, as section thirteen of the same chapter confers upon such constables like power and authority, within their respective towns, as is conferred upon the chief of police of Providence and the city marshal of Newport, within their respective cites, in cases arising from violation of the laws prohibiting, restraining, and regulating the sale of intoxicating liquors, the complainant was entitled under Gen. Stats. R.I. cap. 186, § 14, to make the complaint as he did, upon giving merely his personal recognizance for costs, without surety.
The complaint describes the complainant as a "Special Constable appointed to make complaints for violation of the liquor laws under chapter 508 of Public Laws of Rhode Island." Pub. Laws R.I. cap. 508, § 12, June 25, 1875, provide that "The town councils of the several towns may appoint special constables to enforce the laws of the State prohibiting, restraining, or in any manner regulating the sale of intoxicating liquors." Nicety of pleading would have dictated a simple reference to the section and chapter of the public laws under which the complainant was appointed, or a closer adherence to the language of the statute in describing his official character. We think, however, that the description, though inartificial, is sufficient. Reference is made to Public Laws, cap. 508, as the chapter under which the complainant was appointed. That chapter provides for the appointment of no special constables, except those named in section twelve above quoted.
The second exception was to the refusal of the court to quash the complaint. The defendant contended that no offence was charged with sufficient clearness and distinctness to notify him specifically for what he was to be tried, because the word "or" was used in connection with registered pharmacist, c. Though the use of the word "or" in charging an offence is fatal, its effect being to render the statement of the offence uncertain, it is nevertheless, a proper connective in pleading negative averments. In the present complaint it is used, not in charging the *Page 287 
offence, but in connecting the negative averments introduced to exclude the defendant from the classes of persons authorized to sell intoxicating liquors. Such use is unobjectionable. Bishop on Statutory Crimes, § 1043. People v. Gilkinson, 4 Park. Cr. 26, 29; State v. Burns, 20 N.H. 550.
The other exceptions were not insisted upon at the hearing.
Exceptions overruled and case remanded to the Court ofCommon Pleas for sentence.